

Exhibit 10.1
 
OPTION TO PURCHASE PROSPECTING LICENSE, PMLS
 
AND  MINE ESTABLISHMENT AGREEMENT
 
 
THIS AGREEMENT made as of April 2, 2009;
 
BETWEEN:
 
GEO CAN RESOURCES COMPANY LIMITED, a company incorporated under the laws of
Tanzania with a mailing address P.O. Box 80079, Dar es Salaam, Tanzania
(Facsimile: 1-866-246-1028);
 
(“Geo Can”)
 
AND:
 
LAKE VICTORIA MINING COMPANY, INC., a company incorporated under the laws of the
State of Nevada with an office address at 1781 Larkspur Drive, Golden, Colorado
80401 (Facsimile: 303-526-5889);
 
   (“LVCA”)
 
WHEREAS:
 
A.                      Geo Can is the registered and beneficial owner of the
Prospecting License and Primary Mining Licenses or Claims (as such term is
defined below) and has assigned ownership of the PMLs to Ahmed Abubakar Magoma,
a director of Geo Can, which are all located in the United Republic of Tanzania
and described in Schedule A; and
 
B.                      Geo Can has agreed to grant to LVCA an option to acquire
an eighty percent (80%) interest (the “Option”) in and to the Property (as such
term is defined below) by, inter alia, planning and establishing a high grade
small scale producing commercial mine on the Property and making certain
payments to Geo Can and/or issuing shares of LVCA to the Geo Can or an Assignee
of Geo Can;
 
TERMS OF AGREEMENT
 
IN CONSIDERATION of the mutual agreements herein contained and of other good and
valuable consideration (the receipt and sufficiency of which are acknowledged by
each party), the parties agree with one another as follows:
 
1.           Definitions and Interpretation
 
1.1.           Definitions:  Whenever used in this Agreement, the following
words and terms will have the respective meanings ascribed to them below:

 
 

--------------------------------------------------------------------------------

 

 
“Affiliate” has the meaning set out in the Nevada Corporate Law (Nevada,
U.S.A.).
 
“Agreement” means this agreement, including the recitals and the Schedules all
as amended, supplemented or restated from time to time.
 
“Annual License Fees” means the annual fees paid to keep the Claims comprising
the Property in good standing as set out in Schedule “A”, including any
subsequent increase by the Republic of Tanzania;
 
“Business Day” means a day other than a Saturday, Sunday or statutory holiday in
Nevada.
 
“Claims” means all the mineral licenses described in Schedule A hereto, and all
the license(s) set out in Schedule A are referred to in this agreement as
“Property” whether they be plural or singular;
 
“Closing Date” means the date on which is the first Business Day after the date
that the Board of Directors issues its written acceptance of this Agreement and
the transaction contemplated thereby;
 
“Commercial Production” means, with respect to the Property and is deemed to
have been achieved, when the concentrator processing ores from the Property for
other than testing purposes has operated for 30 days in any 40 consecutive day
period at not less than 50% of design capacity or, in the event a concentrator
is not erected on the Property, when ores from the Property have been produced
for a period of 40 consecutive production days at not less than 50% of the
mining rate specified in a feasibility study recommending placing the Property
into production for commercial purposes.
 
“Effective Date” means the fifth business day next following the Closing Date;
 
“Exchange” means the OTC:BB Nasdaq Exchange.
 
 
“Exploration Expenses” means costs and expenses of whatsoever kind or nature,
including those of a capital nature, incurred or chargeable with respect to the
exploration and development of the Property and the maintenance of the Property
in good standing.
 
 
“Feasibility Study” means a detailed study or report showing that the placing
the Property or part thereof into Commercial Production is feasible and
including at least:
 
 
i.
a description of that part of the Property to be covered by the proposed mine,

 
 
ii.
the estimated recoverable reserves of minerals and the estimated composition and
content thereof,

 
 
iii.
the proposed procedure for development, mining and production,

 

 
 

--------------------------------------------------------------------------------

 

 
 
iv.
the results of ore amenability tests (if any),

 
 
v.
the nature and extent of the facilities proposed to be acquired, including a
preliminary design for the mill facilities if the size, extent and location of
the ore body makes such mill facilities feasible,

 
 
vi.
the total costs, including capital budget, reasonably required to purchase,
construct and install all structures, machinery and equipment required for the
proposed mine and a schedule indicating the times at which such moneys will be
required, including in particular the operating capital requirements for the
first four months of operation,

 
 
vii.
all environmental impact studies and the costs thereof,

 
 
viii.
the period in which it is proposed the Property will be brought into Commercial
Production, and

 
 
ix.
such other data and information as are reasonably necessary to substantiate the
existence of an ore deposit of sufficient size and grade to justify development
of a mine, taking into account all relevant business, tax and other
considerations;

 
“Government or Regulatory Authority” means any federal, state, regional,
municipal or other government, governmental department, regulatory authority,
commission, board, bureau, agency or instrumentality that has lawful authority
to regulate or administer or govern the business or property or affairs of any
person, and for the purposes of this Agreement also includes any corporation or
other entity owned or controlled by any of the foregoing and any stock exchange
on which shares of a Party are listed for trading.
 
“In-kind” means paid or given in gold in place of money and converted at the
equivalent amount to the other.
 
“Mining Operations” means every kind of work done by LVCA on or in respect of
the Property or the products derived there from and includes, without limiting
the generality of the foregoing, work of assessment, geophysical, geochemical
and geological surveys, studies and mapping, assaying and metallurgical testing,
investigating, drilling, designing, examining, equipping, improving, surveying,
shaft-sinking, raising, crosscutting and drifting, searching for, digging,
trucking, sampling, working and procuring minerals, ores and concentrates,
bringing any mining claims to lease, reclamation and in doing all work usually
considered to be prospecting, exploration, development and mining work; in
paying wages and salaries of persons engaged in such work and in supplying food,
lodging, transportation and other reasonable needs of such persons; in paying
insurance premiums and assessments or premiums for workers’ compensation
insurance, contributions for unemployment insurance or other pay allowances or
benefits customarily paid in the district to such persons; in paying rentals,
license renewal fees, taxes and other governmental charges required to keep the
Property in good standing; in purchasing or renting plant, buildings, machinery,
tools, appliances, equipment or supplies and in installing, erecting, detaching
and removing the same or any of them; and in the management of any work which
may be done on the Property for the due carrying out of such prospecting,
exploration, development and mining work.
 

 
 

--------------------------------------------------------------------------------

 

 
“Option” has the meaning set out in Section 3.1 of this Agreement.
 
“Option Period” has the meaning set out in Section 3.2 of this Agreement.
 
“Parties” means the parties to this Agreement and their respective successors
and permitted assigns which become parties pursuant to this Agreement and
“Party” means any one of the Parties.
 
“Permitted Encumbrance” means
 
 
(a)
easements, rights of way, servitudes or other similar rights in land including,
without limiting the generality of the foregoing, rights of way and servitudes
for railways, sewers, drains, gas and oil pipelines, gas and water mains,
electrical light, power, telephone, telegraph or cable television conduits,
poles, wires and cables;

 
 
(b)
the right reserved to or vested in any government or other public authority by
the terms of any or by any statutory provision, to terminate, revoke or forfeit
any of the lease or mining claims or to require annual or other periodic
payments as a condition of the continuance thereof;

 
 
(c)
rights reserved to or vested in any municipality or governmental, statutory or
public authority to control or regulate any of the Property in any manner, and
all applicable laws, rules and orders of any governmental authority; and

 
 
(d)
the reservations, limitations, provisos and conditions in any original grants
from the Crown, or other governmental entity of the Republic of Tanzania on the
Property or interests therein and statutory exceptions to title.

 
“Shares” means common shares in the capital of LVCA as constituted on the date
of this Agreement.
 
1.2.           Headings.  The division of this Agreement into paragraphs and the
insertion of headings are for convenience of reference only and shall not affect
the construction or interpretation of this Agreement. The terms “this
Agreement”, “hereof”, “hereunder” and similar expressions refer to this
Agreement and not to any particular article, paragraph or other portion hereof
and include any agreement supplemental hereto.  Unless something in the subject
matter or context is inconsistent therewith, references herein to articles and
paragraphs are to articles and paragraphs of this Agreement.
 
1.3.           Legislation.  Any reference to a provision in any legislation is
a reference to that provision as now enacted, and as amended, re-enacted or
replaced from time to time, and in the event of such amendment, re-enactment or
replacement any reference to that provision shall be read as referring to such
amended, re-enacted or replaced provision.
 
1.4.           Extended Meanings.  In this Agreement words importing the
singular number only shall include the plural and vice versa, words importing
the masculine gender shall include the feminine and neuter
 
 

 
 

--------------------------------------------------------------------------------

 

 
genders and vice versa and words importing persons shall include individuals,
partnerships, associations, trusts, unincorporated organizations and
corporations.
 
1.5.           Currency.  All references to currency herein are to lawful money
of the United States of America.
 
1.6.           Schedules.  The following are the Schedules annexed hereto and
incorporated by reference and deemed to be part hereof:
 
Schedule A: Description of Property and Fees
Schedule B: Board of Directors Resolution Accepting the Option Agreement
Schedule C: Payment Details
 
2.           Representations and Warranties
 
2.1.           Representations and Warranties of Geo Can.  Geo Can represents
and warrants to LVCA that:
 
 
(a)
Geo Can is a corporation duly incorporated, organized and subsisting under the
laws of Tanzania, East Africa with the corporate power to own its assets and to
carry on its business;

 
 
(b)
Geo Can has good and sufficient power, authority and right to enter into and
deliver this Agreement and, to the best of its knowledge, to option and transfer
legal and beneficial interest in the Property all or in part to LVCA free and
clear of all liens, charges, encumbrances and other rights of others other than
the Permitted Encumbrances;

 
 
(c)
other than the Agreement, there is no contract, option or any other right of
another binding upon or which at any time in the future may become binding upon
Geo Can to option, sell, transfer, assign, pledge, charge, mortgage, explore or
in any other way option, dispose of or encumber all or part of the Property or
any portion thereof or interest therein other than pursuant to the provisions of
this Agreement;

 
 
(d)
neither the entering into nor the delivery of this Agreement nor the completion
of the transactions contemplated hereby by Geo Can will result in the violation
of any agreement or other instrument to which Geo Can is a party or by which Geo
Can is bound, or any applicable law, rule or regulation;

 
 
(e)
Geo Can is not a party to or bound by any contract or commitment to pay any
royalty, fee or land payment with respect to the Property or any portion thereof
or interest therein;

 
 
(f)
LVCA has the option to purchase 80% of the right, title and interest in and to
the Property and there is no adverse claim or challenge against or to the
ownership of or title to the Property or any portion thereof or interest therein
nor is there any basis for any such claim or challenge; and

 
 
 

 
 

--------------------------------------------------------------------------------

 

 
(j)           Geo Can is a non-resident for the purposes of U.S. Income Tax
(USA).
 
2.2.           Representations and Warranties of LVCA.  LVCA represents and
warrants to Geo Can that:
 
 
(a)
LVCA is a corporation duly incorporated, organized and subsisting under the laws
of the State of Nevada, U.S.A. with the corporate power to own its assets and to
carry on its business in the jurisdiction in which the Property are located;

 
 
(b)
LVCA has all necessary power and authority to enter into this Agreement and any
agreement or instrument referred to in or contemplated by this Agreement and to
do all such acts and things as are required to be done, observed or performed by
it, in accordance with the terms of this Agreement and any agreement or
instrument referred to in or contemplated by this Agreement;

 
 
(c)
neither the entering into nor the delivery of this Agreement nor the completion
of the transactions contemplated hereby by LVCA will result in the violation of
any agreement or other instrument to which LVCA is a party or by which LVCA is
bound, or any applicable law, rule or regulation;

 
 
(d)
LVCA is a “reporting company”, as such term is defined according to the U.S.
Securities and Exchange Commission (SEC), in the State of Nevada and is not in
default of filing financial statements required by such applicable securities
legislation or paying prescribed fees and charges related thereto;

 
 
(e)
the Shares to be issued and delivered to Geo Can hereunder have been validly
created and authorized for issuance and when so issued and delivered shall be
duly and validly issued as fully paid and non-assessable Shares; and

 
 
(f)
LVCA is a resident for purposes of the U.S. Income Tax (U.S.A.).

 
2.3.           Acknowledgement and Covenant of LVCA.  LVCA acknowledges and
agrees that the Option granted to LVCA in the Property is granted by Geo Can of
a portion of its rights and LVCA covenants to perform the obligations of Geo Can
to the same extent as if LVCA held the title directly with the Ministry of
Energy and Minerals of Tanzania.
 
2.4.           Representations about Title.  Geo Can represents or warrants that
the title is valid and that the ownership or state of title to the Property is
held by Geo Can or its’ subsidiaries. In addition, Geo Can represents or
warrants that there are no charges, liens or encumbrances on the Property.
 
2.5.           Verification of Title.  LVCA covenants to Geo Can that it will
undertake all necessary actions, at its sole cost and expense, to verify the
ownership of the Property, including obtaining all necessary searches,
investigations, opinions or reports that any prudent exploration company would
reasonably obtain to verify the ownership and title to property located in the
Republic of Tanzania.
 
 
 
 

 
 

--------------------------------------------------------------------------------

 

 
2.6.           Reliance and Survival.  The representations, warranties,
acknowledgements and covenants set out in this Section 2 have been relied on by
the Parties in entering into this Agreement.  All representations and warranties
made herein will survive the delivery of this Agreement to the Parties and the
completion of the transactions contemplated hereby and, notwithstanding such
completion, will continue in full force and effect for the benefit of Geo Can or
LVCA, as the case may be, for a period of eighteen (18) months from the
exercise, lapse or termination of the Option.
 
3.           Grant of Option
 
3.1.           Geo Can hereby grants to LVCA (or such wholly-owned subsidiary of
the LVCA as LVCA may request) an option to acquire an undivided eighty percent
(80%) interest (the “Option”) in and to the Property and, as consideration
therefor and subject to Board acceptance in respect of the Option and this
Agreement, LVCA hereby agrees to prioritize reimbursements of Geo Can
expenditures totalling USD$1,000,000 and for the annual fees and registration
fees incurred by Geo Can to register, transfer and maintain the Claims in the
amount of USD$6672.14 (to be paid on the Closing Date) and to:
 
(a)           pay USD$100,000 to Geo Can as follows:
 
(i)           USD$50,000 on the Closing Date; less any deposit advanced
 
(ii)           USD$50,000 on or before 180 days of the Closing Date;
 
and
 
(b)           allot and issue to the Geo Can a total of 4,000,000 Shares, as
fully paid and non-assessable, as follows:
 
(i)           2,000,000 Shares within seven (7) days of the Closing Date;
 
(ii)           2,000,000 Shares on or before the one year anniversary of the
Closing Date; and
 
(c)           incur Mining Operations, Establishing, Planning and Production
Facility Expenses to establish a minimum of 100 ton per day commercial producing
mine aggregating at least USD$1,500,000 not later than fifteen months or 458
days of the Closing Date, as follows:
 
(i)           USD$600,000 within 180 days of the Closing Date;
 
(ii)           an additional USD$900,000 on or before the first year anniversary
of the Closing Date;
 
(d)           reimbursement of Geo Can expenditures totalling USD$1,000,000 at a
priority by Geo Can receiving 33.33% of net production until their total
expenditures have be recouped. Geo Can reserves the right to accept this payment
“in-kind”.
 
 

 
 

--------------------------------------------------------------------------------

 

 
3.2.           Working Right.  Geo Can hereby further grants to LVCA the
exclusive working right during the period from the Closing Date but prior to the
exercise, lapse or termination of the Option (the “Option Period”) to enter upon
the Property, to conduct Mining Operations on the Property and to have quiet
possession thereof.  LVCA shall conduct all Mining Operations in compliance with
all applicable statutes, regulations, by-laws, orders and judgments and all
applicable directives, rules, consents, permits, orders guidelines and policies
of any Government or Regulatory Authority with jurisdiction over the Property.
 
3.4.           Option Only.  Nothing contained in this Agreement, nor any
payment made, Mining Operations conducted or expenditure incurred by LVCA on or
in connection with the Property or part of them, nor the doing of any act or
thing by LVCA under the terms of this Agreement shall obligate LVCA to do
anything else under this Agreement other than to make payment and incur
expenditures to the extent that it may have expressly undertaken to do so
pursuant to the terms of this Agreement, the obligations of LVCA hereunder being
simply those of an option holder.
 
4.           Expenditures, Payments and Share Issuances to Maintain Option
 
4.1.           Statement of Required Expenditures:
 
LVCA shall provide a statement of account to Geo Can within 30 days of the end
of the applicable anniversary period set out above, which confirms and details
the expenditures made in the applicable anniversary period, certified by a
senior officer of LVCA.
 
4.2.           Lapse or Surrender of Option.  Subject to Paragraph 7.3, LVCA may
let the working right and the Option lapse by failing to make any of the
payments, issue any of the securities, or incur any of the expenditures referred
to in Paragraphs 3.1(a), (b), (c) and (d) on or before the dates specified
therein.
 
5.           Obligations during Option Period
 
5.1.           Covenants of LVCA. During the Option Period, LVCA covenants and
agrees with Geo Can to:
 
 
(a)
conduct all Mining Work in a careful and miner-like manner and in compliance
with all applicable statutes, regulations, by-laws, orders and judgments and all
applicable directives, rules, consents, permits, orders, guidelines and policies
of any Government or Regulatory Authority with jurisdiction over the Property;
and

 
 
(b)
keep the Property in good standing by doing quarterly reports and filing, or
payment in lieu thereof, all necessary assessment work and maps and payment of
all annual fees, taxes or assessments required to be paid and by doing all other
acts and things and making all other payments required to be made which may be
necessary in that regard.  LVCA must forward funds to Geo Can a minimum of 30
business days before the due date of each fee if LVCA desires Geo Can to
complete any annual payments or fees to maintain the Property in good standing.
LVCA must submit to Geo Can all exploration work performed per property a
minimum of 45 business days before each quarterly due

 
 
 
 

 
 

--------------------------------------------------------------------------------

 

 
date, along with payment to Geo Can, for Geo Can to prepare and submit in a
timely fashion the quarterly reports for each property.
 
5.2.           Abandonment.  LVCA may at any time, during the currency of the
Option, abandon any one or more of the claims which comprise the Property.  LVCA
shall give Geo Can thirty (30) days notice in writing of any abandonment.  If
Geo Can so requests, LVCA will retransfer such Claims as are to be abandoned to
Geo Can at the sole cost of LVCA, which Claims shall be in good standing for a
period of at least 180 days from the initial notice of abandonment.
 
5.3.           No Encumbrances.  During the Option Period, neither LVCA and Geo
Can shall pledge, mortgage or charge or otherwise encumber their beneficial
interest in the property or their rights under this Agreement.
 
6.           Exercise of Option Granted in the Property
 
6.1.           Exercise of Option.  If, on or before the first anniversary of
the Closing Date, LVCA has issued the Shares and made the payments referred to
in Paragraph 3.1 (a) and completed the mine expenditures and established
commercial production, payments and share issuances set out in paragraph 3.1
(b), (c) and (d), then LVCA may exercise the Option by giving written notice to
Geo Can, together with a statement of account certified by a senior officer of
LVCA confirming such expenditures and confirming that commercial mining is
established and processing has achieved a minimum of 100 tons per day.  In such
event LVCA shall become the owner of 80% of the right, title and interest of Geo
Can in and to the Property.
 
7.           Termination
 
7.1.           Termination for Cause.  Subject to Paragraph 7.3, Geo Can may
terminate this Agreement and the Option and working right herein shall lapse if:
 
 
(a)
LVCA is in default of any term or condition of this Agreement;

 
 
(b)
Geo Can gives LVCA written notice specifying the particulars of the default; and

 
 
(c)
upon expiration of 30 days from the date of receipt by LVCA of such notice, LVCA
has failed to cure the default or, if such default cannot reasonably be cured
within such 30 day period, has failed to make commercially reasonable efforts to
implement a cure for such default.

 
7.2.           Surrender of Rights.  Subject to Paragraph 7.3, LVCA may give Geo
Can written notice of its intention to surrender all of its rights hereunder and
upon expiration of 30 days from the date of receipt by Geo Can of such notice,
this Agreement shall terminate and working right and Option herein shall lapse.
 
 
 
 

 
 

--------------------------------------------------------------------------------

 

 
7.3.           Obligations on Termination.  Notwithstanding any other provisions
of this Agreement, in the event of lapse, termination or surrender of the Option
and/or this Agreement, as the case may be, LVCA shall:
 
 
(a)
ensure that the Property are in good standing for a period of at least 12 months
from the lapse, termination or surrender of the Options and/or this Agreement,
as the case may be, and upon request of Geo Can, retransfer the Property to Geo
Can in the name of Geo Can;

 
 
(b)
deliver to Geo Can any and all reports, maps, assessment reports and maps,
samples, assay results, drill cores and engineering data of any kind whatsoever
pertaining to the Property or related to Mining Work which have not been
previously delivered to Geo Can; and

 
 
(c)
upon notice from Geo Can, remove all materials supplies and equipment from the
Property; provided however, that Geo Can may retain ore and, at the cost of
LVCA, dispose of any such materials, supplies or equipment not removed from the
Property within 90 days of receipt of such notice by LVCA.

 
7.4.           Provisions which Operate Following Termination.  Notwithstanding
any termination of this Agreement for any reason whatsoever and with or without
cause, the provisions of Sections 2.6 and 7.3 and any other provisions of this
Agreement necessary to give efficacy thereto shall continue in full force and
effect following any such termination.
 
8.           Formation of Joint Venture
 
8.1.                      On the date of exercise of any Option Geo Can and LVCA
will, without any further act or formality, associate themselves and will be
deemed for all purposes to have associated themselves, by way of Joint Venture
on substantially the terms and conditions contained in the Joint Venture
Agreement.  Geo Can and LVCA hereby agree to negotiate, within one year from the
date of execution of this Agreement, the precise terms and conditions of a Joint
Venture Agreement in good faith.
 
8.2.                      LVCA will assume the cost of all exploration,
development and related expenditures carried out on the Property and by the
Joint Venture until the commencement of Commercial Production.
 
8.3.                      Relationship of Parties to Joint Venture: If a Joint
Venture is constituted pursuant to this Agreement, the relationship of Geo Can
and LVCA will, from and after the date of constitution of such Joint Venture, be
that of co-venturers and will, subject to express provisions of this Agreement,
be governed by the terms and conditions of the Joint Venture Agreement.
 
9.           Transfer of Interest/Rights of First Refusal
 
9.1.                      Subject to first obtaining the written approval of Geo
Can, which approval will not be unreasonably withheld, LVCA may at any time
during the Option Period and prior to formation of a Joint Venture, sell,
transfer or otherwise dispose of all or any portion of its right, title or
interest in and
 
 

 
 

--------------------------------------------------------------------------------

 

 
to the Property or under this Agreement; provided that any purchaser, grantee or
transferee of any such interest will have first delivered to Geo Can its
agreement related to this Agreement and to the Property, containing:
 
 
a.
a covenant by such transferee to perform all the obligations of LVCA to be
performed under this Agreement in respect of the interest to be acquired by it
from LVCA to the same extent as if this Agreement had been originally executed
by LVCA and such transferee as joint and several obligors making joint and
several covenants; and

 
 
b.
a provision subjecting any further sale, transfer or other disposition of such
interest in the Property or this Agreement to the restrictions contained in this
section.

 
9.2.           No assignment by LVCA of any interest less than its entire
interest in this Agreement will, as between LVCA and Geo Can, discharge it from
any of its obligations hereunder, but upon the transfer by LVCA of the entire
interest at the time held by it in this Agreement (whether to one or more
transferees and whether in one or in a number of successive transfers), LVCA
will be deemed to be discharged from all obligations hereunder save and except
for the fulfillment of contractual commitments having accrued due prior to the
date on which LVCA will have no further interest in this Agreement.
 
9.3.           If Geo Can or LVCA (the “Vendor”) should at any time before or
after exercise of the Option receive a bona fide offer from an independent third
party (the “Proposed Purchaser”) dealing at arm’s length with the Vendor to
purchase all or substantially all of its interest in and to the Property, which
offer the Vendor desires to accept, or if the Vendor intends to sell all or
substantially all of its interest in and to the Property, the Vendor will first
make an offer (the “Offer”) of such interest in writing to the other party (the
“Offeree”) upon terms no less favourable than those offered by the Proposed
Purchaser or intended to be offered by the Vendor, as the case may be.
 
9.4.           Each Offer will specify the price and terms and conditions of
such sale, the name of the Proposed Purchaser (which term will, in the case of
an intended offer by the Vendor, mean the person or persons to whom the Vendor
intends to offer its interest) and, if the offer received by the Vendor from the
Proposed Purchaser provides for any consideration payable to the Vendor or
otherwise than in cash, the Offer will include the Vendor’s good faith estimate
of the cash equivalent of the non-cash consideration.
 
9.5.           If within a period of sixty (60) days of the receipt of the Offer
the Offeree notifies the Vendor in writing that it will accept the same, the
Vendor will be bound to sell such interest to the Offeree (subject as
hereinafter provided with respect to price) on the terms and conditions of the
Offer.
 
9.6.           If the Offer so accepted by the Offeree contains the Vendor’s
good faith estimate of the cash equivalent consideration as aforesaid, and if
the Offeree disagrees with the Vendor’s best estimate, the Offeree will so
notify the Vendor at the time of acceptance and the Offeree will, in such
notice, specify what it considers, in good faith, the fair cash equivalent to be
and the resulting total purchase price.
 
 
 
 

 
 

--------------------------------------------------------------------------------

 

 
9.7.           If the Offeree so notifies the Vendor, the acceptance by the
Offeree will be effective and binding upon the Vendor and the Offeree and the
cash equivalent of any such non-cash consideration will be determined by binding
arbitration under the Commercial Arbitration Act of the State of Nevada and will
be payable by the Offeree, subject to prepayment as hereinafter provided, within
sixty (60) days following its determination by arbitration; and the Offeree will
in such case pay to the Vendor, against receipt of an absolute transfer of clear
and unencumbered title to the interest of the Vendor being sold, the total
purchase price which is specified in its notice to the Vendor and such amount
will be credited to the amount determined following arbitration of the cash
equivalent of any non-cash consideration.
 
9.8.           If the cash equivalent of any such non-cash consideration must be
determined by binding arbitration under the Commercial Arbitration Act:
 
 
a.
the arbitrator will in each instance fix a time and place in the State of Nevada
for the purpose of hearing the evidence and representations of the parties, and
he will preside over the arbitration and determine all questions of procedure
not provided for under the Commercial Arbitration Act;

 
 
b.
after hearing any evidence and representations that the parties may submit, the
arbitrator will make an award and reduce the same to writing, and deliver one
copy thereof to each of the parties; and

 
c.           the award of the arbitrator will in each instance be final and
binding upon both parties;
 
 
d.
the expense of the arbitration (including actual legal and other costs of the
parties) will be paid as specified in the award.

 
9.9.           If the Offeree fails to notify the Vendor before the expiration
of the time limited therefor that it will purchase the interest offered, the
Vendor may sell and transfer such interest to the Proposed Purchaser at the
price and on the terms and conditions specified in the Offer for a period of
sixty (60) days, provided that the terms of this paragraph will again apply to
such interest if the sale to the Proposed Purchaser is not completed within the
said sixty (60) days.
 
9.10.                      Any sale hereunder will be conditional upon the
Proposed Purchaser delivering a written undertaking to the Offeree, in form and
substance satisfactory to its counsel, to be bound by the terms and conditions
of this Agreement and the Joint Venture Agreement.
 
10.           Impossibility of Performance
 
10.1.                      Impossibility of Performance.  Notwithstanding any
term in this Agreement, if a Party is at any time delayed from carrying out any
action under this Agreement due to circumstances beyond the reasonable control
of such Party, acting diligently, the period of any such delay shall be excluded
in computing, and shall extend the time within which such Party may exercise its
rights and/or perform its obligations under this Agreement.  A Party relying on
this Section 10 shall promptly deliver to the other Party notice of the event
giving rise to the application of this paragraph and a second notice stating the
date on which the application of this Section 10 ceased.
 

 
 

--------------------------------------------------------------------------------

 

 
11.           Notices and Payments
 
11.1.                      Notice.  Any demand, notice or other communication (a
“Communication”) to be made or given in connection with this Agreement shall be
made or given in writing and may be made or given by personal delivery,
registered mail or facsimile addressed to the recipient at the addresses or
facsimile numbers of the parties provided on the first page of this Agreement or
such other address or individual as may be designated by notice by either party
to the other.  Any Communication made or given by personal delivery shall be
conclusively deemed to have been given on the day of actual delivery thereof, if
made or given by registered mail, on the 4th day, other than a day which is not
a Business Day, following the deposit thereof in the mail, and if made or given
by facsimile, on the day, other than a day which is not a Business Day,
following the day it was confirmed as received.  If the party giving any
Communication knows or ought reasonably to know of any difficulties with the
postal system which might affect the delivery of the mail, any such
Communication shall not be mailed but shall be made or given by personal
delivery.
 
11.2.                      Payments.  Payments hereunder shall be made in lawful
money of United States of America, unless otherwise indicated, and shall be
addressed to the recipient at the addresses of the recipient parties provided on
the first page of this Agreement or such other address or individual as may be
designated by notice by the recipient party in accordance with Paragraph
11.1.  If any payment herein shall become due on a day that is not a Business
Day, such payment shall be made on the next succeeding Business Day.
 
12.           Regulatory Approval
 
12.1.                      Exchange Approval.  This Agreement and the
transactions contemplated hereunder are subject to the filing with and
acceptance by the Exchange and any other regulatory authority having
jurisdiction over the securities of LVCA.  If such acceptance by the Exchange is
not obtained within 30 Business Days of the date of this Agreement, Geo Can may,
at its option, terminate this Agreement and the Option and working rights herein
upon written notice to LVCA.  LVCA will use its best efforts to obtain, at its
sole cost and expense and as soon as possible upon the execution of this
Agreement, Exchange or any other approvals that may be required for this
Agreement and the transaction contemplated herein.
 
13.           General Provisions
 
13.1.                      Entire Agreement.  This Agreement, including all the
Schedules hereto, together with the agreements and other documents to be
delivered pursuant hereto, constitutes the entire agreement among the parties
pertaining to the subject matter hereof and supersedes any and all prior
agreements, understandings, negotiations and discussions, whether oral or
written, of the Parties and there are no warranties, representations or other
agreements among the Parties in connection with the subject matter hereof except
as specifically set forth herein and therein.
 
13.2.                      Waiver.  The failure of a Party in any one or more
instances to insist upon strict performance of any of the terms of this
Agreement or to exercise any right or privilege arising under it shall not
preclude it from requiring by reasonable notice that any other party duly
perform its obligations or preclude it from exercising such a right or privilege
under reasonable circumstances, nor shall waiver
 
 

 
 

--------------------------------------------------------------------------------

 

 
in any one instance of a breach be construed as an amendment of this Agreement
or waiver of any later breach.
 
13.3.                      Assignment.  Either Party shall be permitted to
assign this Agreement.  Any assignment shall be subject to the assignee entering
into an agreement, in form and substance satisfactory to counsel for the other
Party, to be bound by this Agreement.  This Agreement shall enure to the benefit
of and be binding upon the Parties hereto and their respective successors and
assigns.
 
13.4.                      Further Assurances.  Each Party shall from time to
time at the request of the other Party and without further consideration,
execute and deliver all such other additional assignments, transfers,
instruments, notices, releases and other documents and shall do all such other
acts and things as may be necessary or desirable to assure more fully the
consummation of the transactions contemplated hereby.
 
13.5.                      Time.  Time shall be of the essence of this
Agreement.
 
13.6.                      Amendment.  This Agreement may be amended or varied
only by agreement in writing signed by each of the Parties.  Unless the context
otherwise so requires, a reference to this Agreement shall include a reference
to this Agreement as amended or varied from time to time.
 
13.7.                      Severability.  If any provision of this Agreement is
determined to be invalid or unenforceable in whole or in part, such invalidity
or unenforceability shall attach only to such provision or part thereof and the
remaining part of such provision and all other provisions hereof shall continue
in full force and effect.
 
13.8.                      Governing Law and Attornment.  This Agreement shall
be governed by and interpreted in accordance with the laws of the state of
Nevada and the federal laws of United States of America applicable therein and
the Parties hereby irrevocably attorn to the jurisdiction of the Courts of the
state of Nevada.  For the purpose of all legal proceedings, this Agreement shall
be deemed to have been performed in the state of Nevada and the courts of the
state of Nevada shall have exclusive jurisdiction to entertain any action
arising under this Agreement.
 
13.9.                      Counterparts.  This Agreement may be executed by
facsimile and in as many counterparts as are necessary and shall be binding on
each Party when each Party has signed and delivered one such counterpart.  When
a counterpart of this Agreement has been executed by each Party, all
counterparts together shall constitute one agreement.
 
 
 
 
 
 
 
 
 
 
(The balance of this page left blank on purpose.)
 

 
 

--------------------------------------------------------------------------------

 

 
 
 
IN WITNESS WHEREOF this Agreement has been duly executed by the respective
parties hereto effective as of the date first above written.
 
LAKE VICTORIA MINING COMPANY, INC.
 
By:
 
 
ROGER NEWELL
Authorized Signatory
 
 
GEO CAN RESOURCES COMPANY LIMITED
 
By:
 
 

 
Authorized Signatory
 
 
 

 
 

--------------------------------------------------------------------------------

 

 
 
SCHEDULE “A”
Description of Property
 
To an Agreement made as of April 2, 2009 between Geo Can Resources Company
Limited and Lake Victoria Mining Company, Inc.
 
PL 4653/2007
Annex 'A'
Tanzania
Subject to Section 95 of the Mining Act, 1998 the License Area is at Kinyambwiga
in Musoma and Bunda Districts, QDS 23/1 defined by lines of latitude and
longitude having the following corner coordinates:
 
Corner
 
Latitude (S)
 
Longitude (E)
A.
 
02 deg. 00 min. 00 sec
 
33 deg. 42 min. 00 sec.
B.
 
02 deg. 00 min. 00 sec.
 
33 deg. 45 min. 00 sec.
C.
 
02 deg. 03 min. 00 sec.
 
33 deg. 45 min. 00 sec.
D.
 
02 deg. 03 min. 00 sec.
 
33 deg. 42 min. 00 sec.

 
An area of approximately 30.89 square kilometers and;
 
including 24 Primary Mining Licenses that are contained within the Prospecting
License: 0001173, 0001174, 0001179, 0001180, 0001177, 0001178, 0001183, 0001301,
0001302, 0001184, 0001185, 0001181, 0001182, 0001175, 0001176, 0001303, 0000892,
0000894, 0000895, 0000896, 0000879, 0000898, 0000899 and 0001307. These 24 PMLs
are held in the name of Ahmed Abubakar Magoma, a director of Geo Can Resources
Company Limited until a Special Mining License is obtained from the Ministry of
Energy and Minerals of Tanzania.
 
 
 
License Fees:
 
Total paid annual fee:  $6672.14
 
 
 
 
 
 
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 
